Title: To Thomas Jefferson from J. Phillipe Reibelt, 19 June 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 19 Juin 1805.
                  
                  Encouragè par les Amateurs des Arts, qui ont concus l’ideè de la Lotterie cijointe, (et qui pretendent connaitre les Moeurs du pays) d’en presenter un Avertissement a Votre Excellence (les francais se proposent d’y inviter aussi Mr. et Mme. Turreau), je m’y prête quoique avec quelque repugnance—En Vous priant:
                  1) de ne pas le prendre en mauvaise Graçe, si çela ne seroit pas bien conforme au respect distinguè, qu’on Vous doit, et que je porte pour Vous sous tous les rapports;
                  2) si cela n’est pas disconvenable, de le communiquer aussi a Messieurs les Secretaires d’Etat, vos parens et Amis.
                  
                     Daignez accepter mes hommages les plus purs et les plus sinceres.
                  
                     Reibelt.
                  
                Enclosure
                                    
                     
                        
                           19 Jun 1805
                        
                     
                     
                        having received from a celebrated Artist in Swizerland a few Copies from original paintings of the best Masters, executed in a new Manner of his own inventing, so true, that it is allmost impossible, to distinguish the one from the other, & wishing, to make them generally known to the Lovers of the Arts—It is proposed, as the best means of distribution, to dispose of them in a Lotterie, consisting of 4 pairs of these pictures, neatly framed.
                     
                     
                        
                           1st Lot
                           One pair, after originals of
                           Both & Dujardin
                           150
                           Doll.
                        
                        
                           2
                           ditto
                           Loutherbourg
                           140
                           
                        
                        
                           3
                           ditto
                           Claude Lorrain
                           150
                           
                        
                        
                           4
                           ditto
                           Van Berghem
                           80
                           
                        
                        
                           
                           to which will be added:
                           
                           
                           
                        
                        
                           5
                           a Telescope, when drawn, measuring 16 feets (from Swizerland)
                           100
                           
                        
                        
                           6
                           one set of the admired nat. history of Perroquets, vel. pap. in 4to, with text
                           140
                           
                        
                        
                           7
                           the Likewise admired (new) botanical work by Duhamel, colored, vel. pap. 3 Vol. in folio
                           110
                           
                        
                        
                           8 to 24
                           inclusive. Making 17 Chances of said Pictures of Perroquets
                           230
                           
                        
                        
                           
                           in folio, viz:
                           2 of 
                           10
                           pieces each
                           }
                           96 pieces.
                           
                           
                        
                        
                           
                           
                           2
                           8
                           
                           
                           
                        
                        
                           
                           
                           4
                           6
                           
                           
                           
                        
                        
                           
                           
                           9.
                           4
                           
                           1100
                           
                        
                        
                           25
                           The Menagerie of Paris, 1 V. in fol. Engras. with Text
                           20
                           
                        
                        
                           26
                           One pair of Engras. by a German Artist of acknowledged Talents (Kolb) the Bachanal, and the Dance, with an other Engras, the bath of Palemon by Gessner
                           16
                           
                        
                        
                           27
                           The same 2 former Engras, with 4 other Landscapes by Kolb, and the Children of Neticher, painting by Neticher, engr. by Geyser
                           15
                           
                        
                        
                            
                        28, 29 & 30.—three sets of 3 Engras. by Kolb: the Going by 
                           
                           
                        
                        
                           
                           Water, the Young Shepherd, and the Conversation. 10 each 
                     
                           30
                           
                        
                        
                           31, 32 & 33.—three sets of 2 Engras. by the same author: 
                     the
                           
                           
                        
                        
                           
                           Baders, and the Shepherd resting near his flock. 10 each
                           30
                           
                        
                        
                           34, 35 & 36.—three sets of 3 Engras. by the same hand: 
                     
                           
                           
                        
                        
                           
                           the hunting of the Stag, the hunting of Lion, and the fall of the damned. 10 each
                           30
                           
                        
                        
                           
                           
                           1241.
                           
                        
                        
                           
                           
                           6.
                           
                        
                        
                     
                     
                        The whole will require 110 subscribers at 10 Doll. each, so that there will be one price to every three tickets.
                     
                     
                        As soon as the Number shall be Compleated, the place and time of the execution of this Lotterie will be announced.
                     
                     
                        NB. Mr. Robert Gilmor d ici a eu la Complaisance de diriger l’encadrement des tableaux d’apres le Gout d’ici et a pris 3 billet avant de partir au Niagara.
                     
                  
                  
               